Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 28, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158479                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  CARLA ABRAHAM,                                                                                     Elizabeth T. Clement,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 158479
  v                                                                 COA: 335353
                                                                    Wayne CC: 14-014367-NO
  FARMERS INSURANCE EXCHANGE,
           Defendant-Appellee,
  and
  U.S. DISASTER SERVICES, LLC, doing business
  as SERVICE MASTER DON’T PANIC,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 28, 2018

                                                                               Clerk